Bay, J.
The appellant, who was recorder of Tippecanoe county, filed a claim against the county with the board of commissioners, “for keeping up the entry book from March 2, 1863, to December 1, 1865.” The claim was hot allowed, and, upon appeal to the Circuit Court, a demurrer was sustained to the complaint.
It is insisted that the second section of the act of May 31,1852, providing for the election, and prescribing certain *180duties of the recorder, requires the county commissioners to allow this claim. That section requires the recorder, at the expense of the county, to procure sufficient large and well bound books, &c., and provides that “he shall also keep a book in which he shall make an entry, upon the reception of any such instrument, of the date thereof,” &c. The keeping of this entry book had already been provided for by the 29th section of the act of May 6,1852, “ concerning real property, and the alienation thereof,” which also provided that the deed or instrument should be deemed l’ecorded at the time so noted.
G. O. Belm and A. 0. Belm, for appellant.
J. M. 'La Rue, for appellee.
It is therefore but reasonable to regard this entxy as included in the labor of recording, and as coxnpensated for by the fee elsewhere allowed.
The judgment is affinned, with costs.